Exhibit (h) EXECUTION VERSION Harvest Capital Credit Corporation 7.00% Notes due 2020 UNDERWRITING AGREEMENT January 22, 2015 KEEFE, BRUYETTE & WOODS, INC. As representative of the several Underwriters named in ScheduleI hereto c/o Keefe, Bruyette & Woods, Inc. 787 Seventh Avenue New York, NY 10019 Ladies and Gentlemen: Harvest Capital Credit Corporation, a Delaware corporation (the " Company "), proposes to issue and sell to the several underwriters named in ScheduleI hereto (the " Underwriters ") for whom you are acting as representative (in such capacity, the " Representative ") $25,000,000 aggregate principal amount of 7.00% Notes due 2020 of the Company (the " Initial Notes ") set forth in ScheduleI hereto. The Company also proposes to sell to the several Underwriters, for the sole purpose of covering over-allotments in connection with the sale of the Initial Notes, at the option of the Underwriters, up to an additional $2,500,000 aggregate principal amount of 7.00% Notes due 2020 of the Company (the " Option Notes "). The Initial Notes and the Option Notes are hereinafter referred to collectively as the " Notes. " The Company understands that the Underwriters propose to make a public offering of the Notes as soon as the Representative deems advisable after this Agreement has been executed and delivered. The Notes will be issued under an indenture to be dated as of January 27, 2015 (the " Base Indenture "), as supplemented by the First Supplemental Indenture to be dated as of January 27, 2015 (the " First Supplemental Indenture " and, together with the Base Indenture, the " Indenture ") between the Company and U.S. Bank National Association, as trustee (the " Trustee "). The Notes will be issued to Cede & Co., as nominee of the Depository Trust Company ("
